CRIST, Judge.
Movant appeals from the denial of his Rule 27.26 motion after an evidentiary hearing. His conviction for Second Degree Murder and the thirty-year prison sentence imposed for that conviction were affirmed on direct appeal. State v. Williamson, 657 S.W.2d 311 (Mo.App.1983). We affirm.
Movant claims his trial counsel was ineffective because he did not call as a witness the medical examiner who autopsied the victim, and because he did not introduce the autopsy report into evidence. At the evidentiary hearing, counsel testified that in his opinion neither the medical examiner nor the autopsy report would have helped movant prove his defenses of accident or self-defense. Movant testified he “left all the trial strategy up to [his] attorney.” We agree the decisions were ones of trial strategy. Franklin v. State, 655 S.W.2d 561, 565[12] (Mo.App.1983).
The judgment is based on findings of fact which are not clearly erroneous; no error of law appears. An extended opinion would have no precedential value.
*553Judgment affirmed in accordance with Rule 84.16(b).
GARY M. GAERTNER, P.J., and REINHARD, J., concur.